Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/031,636 filed on 09/24/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation of “the communication interface,” which lacks antecedent basis because this limitation has not been introduced into the claim.  For purposes of examination, the communication interface will be understood as referring to the network interface. Appropriate correction is required.
Claims 2-10 depend from claim 1 and fail to cure the deficiency noted above, and therefore are similarly indefinite based on their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-10) and method (claims 11-20) are directed to at least one potentially eligible category of subject matter (machine and process, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion), including with the aid of pen and paper (which qualifies as a mental process, as noted at pg. 9 of the October 2019 Update).  With respect to exemplary independent claim 1, the limitations reciting the abstract idea are indicated in bold as follows, whereas the additional elements are indicated with plain text:
receiving map data of a facility, the map data including plan data providing a layout of the facility and relevant item data for one or more facility items, including a location of each of the one or more facility items within the layout of the facility (This step falls under a mental process because the receiving of map data can be performed by human observation, evaluation or judgement, such as by a human with the aid of pen and paper.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
receiving historical operational data providing historical operating conditions of the facility, including the one or more facility items (This step falls under a mental process because the receiving historical operational data can be performed by human observation, evaluation or judgement.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
converting the map data and historical operational data into a digital representation of the facility (This step falls under a mental process because converting map/historical operational data into a representation of the facility can be performed by human evaluation or judgement, such as with the aid of pen and paper);
receiving live operational data providing present operating conditions of the facility (This step falls under a mental process because the receiving live operational data can be performed by human observation, evaluation or judgement.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
updating the digital representation of the facility with the present operating conditions of the facility to ensure the digital representation continues to provide accurate representation of the facility (This step falls under a mental process because converting map/historical operational data into a representation of the facility can be performed by human evaluation or judgement, such as with the aid of pen and paper.  In addition, the updating of a representation, even with a computer to provide the digital representation, is insignificant extra-solution output activity with a user interface of a generic computer, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data output activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network))); and
providing a visualization of the facility to a user, the visualization generated from the digital representation, the visualization to present to the user the layout of the facility, the one or more facility items, and operating conditions of the facility (This step falls under a mental process because converting map/historical operational data into a representation of the facility can be performed by human evaluation or judgement, such as with the aid of pen and paper.  In addition, providing a visualization is insignificant extra-solution output activity via a user interface of a generic computer, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).).
Independent claim 11 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1/11 include a network interface to communicate over a network with a facility, memory, one or more processors in electrical communication with memory and to receive and transmit data via the communication interface, a digital representation generation engine, a digital representation operation engine (claim 1) and computer implemented, digital representation (claim 11).  These additional elements have been evaluated individually and in combination, but amount to using generic computing elements and computer-executed instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include The additional elements recited independent claims 1/11 include a network interface to communicate over a network with a facility, memory, one or more processors in electrical communication with memory and to receive and transmit data via the communication interface, a digital representation generation engine, a digital representation operation engine (claim 1) and computer implemented, digital representation (claim 11).  These elements have been considered individually and in combination, but amount to using generic computing elements or instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, and which does not amount to significantly more than the abstract idea itself.  Applicant’s Specification cites a litany of generic computing devices that may be used to performing the computer-based activities, which covers virtually any computing device under the sun.  See, e.g., paragraph [0026] of the Specification, noting for example, “…may be accomplished via a computing device, such as a tablet computer 112 (hereafter, "tablet 112"), a desktop computer, a mobile smartphone, a laptop, or other mobile computing device. While the description of FIG 1 is reference to the tablet computer 112, it can be appreciated that substituted in place of the tablet computer 112 could be any one of a desktop computer, a mobile smartphone, a laptop, or other mobile computing device.”).  Therefore, the generic computing elements merely describe generic computing merely operate to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  )).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-20 recite the same abstract idea as recited in the independent claims (“mental processes”) and when evaluated under Step 2A Prong One are found to merely recite further details that narrow the abstract idea accompanied by the same generic computing elements (general purpose computers and instructions/software) as recited in the independent claims which, as discussed above, is not enough to integrate the judicial exception into a practical application.  In addition, the steps for transmitting (claims 4/14) and receiving (claims 5, 8, 15, 16, 19) are considered insignificant extra-solution data gathering or output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity.  .  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Lastly, the user interface engine and user interface to a client computing device (claims 8/18) are noted as being elements of a generic computer device which, for the reasons discussed above, are insufficient to integrate the claim into a practical application or add significantly more.  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. §103 as unpatentable over Verteletskyi et al. (US 2019/0172165, hereinafter “Verteletskyi”) in view of Thomas et al. (US 2007/0219645, hereinafter “Thomas”).

Claims 1/11:  As per claim 1, Verteletskyi teaches a system of facility management (paragraph 14 and Fig. 1:  systems and methods for managing resources available in buildings), comprising:
a network interface to communicate over a network with a facility (paragraphs 25, 28, 85 and Fig. 1:  The communication nodes 138 can in turn be connected to one or more devices/systems (e.g., the user devices 152, the building subsystems, etc.) via a communication network 103, such as a wired or wireless network, a telephone network, the Internet, a cellular network, etc. As such, the control module 102 can communicate with the one or more devices/systems in the building 104 via the communication nodes 138);
memory (paragraphs 14, 18-20, 30, 127 and Figs. 1 and 6:  e.g., memory; Computer-executable instructions may be stored in memory, such as random-access memory (RAM), read-only memory (ROM), flash memory, or the like, or a combination of such components. Computer-executable instructions may also be stored in one or more storage devices such as magnetic or optical-based disks, flash memory devices, or any other type of non-volatile storage medium or non-transitory medium for data; local and remote storage devices);
one or more processors in electrical communication with the memory and to receive and transmit data via the communication interface (paragraphs 18, 30, 127-128, 131-132, 134, and Fig. 1:  e.g.,  processor and non-transitory memory, like any of the above devices, as well as any data processor or any device capable of communicating with a network. Data processors include programmable general-purpose or special-purpose microprocessors, programmable controllers, application-specific integrated circuits (ASICs), programming logic devices (PLDs), or the like, or a combination of such devices. Computer-executable instructions may be stored in memory, such as random-access memory (RAM), read-only memory (ROM), flash memory, or the like; is understood that the above described embodiments can be implemented using one or more devices (e.g., processors, Field Programmable Gate Arrays (FPGAs), state machines, memory devices, such as volatile or non-volatile memory, communication devices; The various devices can be connected using a communication network (e.g., telephone network, a local area network (LAN), a wide area network (WAN), a cellular network, etc.));
a digital representation generation engine to generate an accurate digital representation of the facility (paragraphs 21-28, 43, 56, 76-77, 126, and Figs. 1 and 4:  control module 102 can be configured to autonomously generate and/or update the building map 116. Details regarding the generation/update of the building map 116 are described below; The floor map can illustrate actual and/or estimated locations of various features, objects, and/or occupants in the building 104. For example, the floor map can display locations of occupant spaces, such as single-occupant spaces 406 (e.g., personal offices or cubicles) and/or multi-occupant spaces (e.g., a conference room 408);  The interior mapping module 258 can use the estimated structures and their locations to validate or reinforce the building map 116. In some embodiments, the interior mapping module 258 can periodically compare coordinates of location data (e.g., a recent set of data) to the estimated structures. When the location data overlaps with the location of an estimated structure, the interior mapping module 258 can reinitiate the estimation process; control module 102 (e.g. one or more of the system managing devices 112) can be integral with the BMS 134, such as via separate software applications running on the same device or by including the BMS 134 as a component connected to the control module), including to:
receive map data of a facility, the map data including plan data providing a layout of the facility and relevant item data for one or more facility items, including a location of each facility item within the layout of the facility (paragraphs 54-56, 60, 77, 79, and 83 and Figs. 1-4:  e.g., interior mapping module 258 can be provided with (via e.g., user input and/or standard documents, such as blue prints) locations of the devices (e.g., the linking devices 136, the communication nodes 138, the sensors 140, etc.) in the monitoring network and/or the communication network and/or initial layout of the non-movable structures (e.g., walls, support columns, etc.). The interior mapping module 258 can additionally determine pathways based on tracking occupant movements throughout the building; building map 116 can include locations of components (e.g., HVAC fans, AC vents, thermostats, etc.) of environmental control devices/systems (e.g., the HVAC system 130) and/or sensors (e.g., the linking devices 136 and/or the sensors 140). The building map 116 can thus include locations of energy inputs or influences that affect the environmental conditions within the building along with locations of devices that can measure the resulting environmental conditions. For example, as shown using small-dashed lines in FIG. 4, the building map 116 can include component locations, such as for HVAC source locations 414 (e.g., fans, thermostats, heating/cooling element, etc.), HVAC vent locations 416, light source locations 418, etc. The building map 116 can further include sensor locations 422 that represent known locations of the communication nodes 138, the sensors 140, the linking devices 136, etc., which are all illustrated in FIG. 1);
receive historical operational data providing historical operating conditions of the facility, including the one or more facility items (paragraphs 34, 44, and 102:  e.g., control module 102 can track a resource usage history 224 that keeps a record of an occupant usage or consumption of one or more facilities (e.g., gym, bathroom, etc.), utilities (e.g., water, electricity, etc.), services (e.g., concierge services or laundry/dry-cleaning services), and/or resources (e.g., occupant spaces or rental devices) at the building 104. The control module can track the resource usage history 224 based on occupant access events (e.g., sign-on and/or sign-off, scheduling or reservation, presence in reserved location at the reserved time, and/or other occupant authentication associated with access) associated with the building resources; building-resource management system 100 can estimate the demand based on past usage/occupancy history, such as according to a season, a particular time/day/week/month/etc., a reservation pattern, or a combination thereof); and
convert the map data and … operational data into the digital representation of the facility (paragraphs 21, 76-79, and Figs. 1 and 4:  e.g., control module 102 can be configured to autonomously generate and/or update the building map 116. Details regarding the generation/update of the building map 116 are described below; For example, the building control application 154 of FIG. 1 can cause the user device 152 to implement the occupant interface 204 to show a floor map (e.g., a portion of the building map 116 of FIG. 1); the building map 116 can include locations of components (e.g., HVAC fans, AC vents, thermostats, etc.) of environmental control devices/systems (e.g., the HVAC system 130) and/or sensors (e.g., the linking devices 136 and/or the sensors 140). The building map 116 can thus include locations of energy inputs or influences that affect the environmental conditions within the building along with locations of devices that can measure the resulting environmental conditions); and
a digital representation operation engine (paragraphs 21-28, 43, 56, 76-81, 126, 133, and Figs. 1 and 4: control module 102 can be configured to autonomously generate and/or update the building map;  FIG. 4 illustrates an example user device 152 of FIG. 1 having the occupant interface 204 of FIG. 2 according to some embodiments. For example, the building control application 154 of FIG. 1 can cause the user device 152 to implement the occupant interface 204 to show a floor map (e.g., a portion of the building map 116 of FIG. 1); control module 102 (e.g. one or more of the system managing devices 112) can be integral with the BMS 134, such as via separate software applications running on the same device or by including the BMS 134 as a component connected to the control module; computer implemented instructions, data structures, screen displays) to:
receive live operational data providing present operating conditions of the facility (paragraphs 20, 103, and 107:  e.g., receive, even at remote locations, real-time status of one or more devices/systems in the building, such as for troubleshooting or repair purposes; resource management module 254 can receive real-time updates for utility (e.g., electricity, water, etc.) prices, and calculate the billing rates 216 accordingly (e.g., by adjusting the utility prices in the price calculation mechanism); can analyze (e.g., based on comparing to threshold levels or predetermined templates) the sensor readings substantially in real-time to detect predetermined conditions that represent various emergencies);
update the digital representation of the facility with the present operating conditions of the facility to ensure the digital representation continues to accurately represent the facility (paragraphs 20-28, 56, and 87:  e.g., control module 102 can be configured to autonomously generate and/or update the building map 116. Details regarding the generation/update of the building map; the interior mapping module 258 can periodically compare coordinates of location data (e.g., a recent set of data) to the estimated structures. When the location data overlaps with the location of an estimated structure, the interior mapping module 258 can reinitiate the estimation process); and
provide a visualization of the facility to a user to present to the user the layout of the facility, the one or more facility items, and operating conditions of the facility (paragraphs 54-60, 76-80, and Figs. 1 and 4: The building map 116 can thus include locations of energy inputs or influences that affect the environmental conditions within the building along with locations of devices that can measure the resulting environmental conditions. For example, as shown using small-dashed lines in FIG. 4, the building map 116 can include component locations, such as for HVAC source locations 414 (e.g., fans, thermostats, heating/cooling element, etc.), HVAC vent locations 416, light source locations 418, etc. The building map 116 can further include sensor locations 422 that represent known locations of the communication nodes 138, the sensors 140, the linking devices 136, etc., which are all illustrated in FIG. 1; servicing module 208 can include an interior mapping module 258 configured to autonomously (e.g., without active or deterministic inputs from a human operator) map static (e.g., columns, walls, cubicle dividers, etc.) or semi-static objects (e.g., larger electronic devices, such as copy machines, refrigerators, etc.) within the building 104. The interior mapping module 258 can further map or locate partition-level structures (e.g., walls, dividers, cubicles, beams or columns, doors, pathways, etc.) within the building 104. For example, the interior mapping module 258 can be provided with (via e.g., user input and/or standard documents, such as blue prints) locations of the devices (e.g., the linking devices 136, the communication nodes 138, the sensors 140, etc.) in the monitoring network and/or the communication network and/or initial layout of the non-movable structures (e.g., walls, support columns, etc.). The interior mapping module 258 can additionally determine pathways based on tracking occupant movements throughout the building 104, such as determining continuous movements or travels across a sequence of locations).

Verteletskyi does not teach the historical operational data as being include in the digital representation of the facility.
Thomas teaches historical operational data into a digital representation of a facility (paragraphs 53, 65, 82, and 85:  e.g.,  building management system may have some form of visual representation of the current state of the building, such as a graphical display with images representing the various components of the building. To begin, there may be simulation or a model of the building having a floor plan with icons, colors and text that represent the state of different zones, and equipment in actual 3-D or 3-D rendered in 2-D. These items may be recorded and played at other times for review and/or study; The approach may be useful for recognizing a source of cascading faults or for detecting a series of events pointing to an equipment failure. The recording and displaying recent history of events in the building, as represented by the model 205, may be applicable to a 3-D rendered application (or a 2-D or 3-D application), and also can tie in with that application because the events may be viewable generally from any perspective and over any time span;  A replay of previous hours of readings and occurrences not only may indicate parameter measurements, but also the building conditions in virtual reality on the display at those times, which may be parsed for analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verteletskyi with Thomas because the references are analogous since they are each directed to computer-based building management and visualization features, which is within Applicant’s field of endeavor of facility management, and because modifying Verteletskyi’s digital representation of a facility by incorporating Thomas’s historical operating data, as claimed, would serve the motivation to “greatly assist with pattern recognition” related to building equipment failure (Thomas at paragraph 65), and because data and images of the past and present of the observed building may allow a drawing of inferences of potential equipment failures which may provide opportunities to take preventive measures before the times that such failures are likely to occur  (Thomas at paragraph 85), and because a view of historical building data would serve Verteletskyi’s desire to track and manage building resources and changes to settings (Verteletskyi at paragraph 14) and track resource usage history (Verteletskyi at paragraph 34); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is directed to a computer-implemented method for performing substantially similar limitations as those discussed above.  Verteletskyi, in view of Thomas, teaches a computer-implemented method for performing the limitations above. (paragraphs 14 and 18: systems and methods for managing resources in buildings; aspects of the invention are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer, a personal computer, a server, and/or other computing system; See also, Thomas at paragraph 34: All the devices within the remote building management system 43 may be a single computer performing multiple functions or it could be multiple computers), and claim 11 is rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/12:  Each of Verteletskyi and Thomas further teaches wherein the facility comprises one or more structures and a site upon which the one or more structures are constructed (Verteletskyi  at paragraphs 26, 37, 54, 56, 58, 76-77, and 104:  describing/displaying structures and floors upon which the structures are constructed - e.g., mapping module 258 can further map or locate partition-level structures (e.g., walls, dividers, cubicles, beams or columns, doors, pathways, etc.) within the building; Some examples of the presence sensors 142 can include weight or pressure sensors located in or on the building floor, furniture (e.g., chairs and/or desks), etc.; building map 116 including floor plans;  floor map (e.g., a portion of the building map 116 of FIG. 1) of a unit space 402 in the building; he floor map can illustrate actual and/or estimated locations of various features, objects, and/or occupants in the building; See also, Thomas at paragraphs 35-36, 59, and Figs. 13-14: describing/displaying facility that comprises individual buildings and site/region upon which the buildings are constructed – e.g., shows a campus level display. Site 102 may be displayed in more detail, showing buildings).

Claims 3/13:  Each of Verteletskyi and Thomas further teaches wherein the layout of the facility comprises a floor plan of a structure of the facility (Verteletskyi  at paragraphs 7, 37, and Figs. 1 and 4:  e.g.,  building map 116 including floor plans; See also, Thomas at paragraphs 53, 99, and Figs. 14-18:  e.g., there may be simulation or a model of the building having a floor plan with icons, colors and text that represent the state of different zones, and equipment in actual 3-D or 3-D rendered in 2-D).

Claims 4/14:  Verteletskyi further teaches a proposal engine to: generate a proposal for the facility, the proposal comprising a set of one or more recommendations each pertaining to one or more corresponding facility items, each recommendation comprising an action to be implemented in relation to the one or more corresponding facility items and a value proposition for implementing the action; and transmit the proposal to a human facility point of contact (paragraph 16 and Figs. 1, 4, and 6:  the building-resource management system can manage the resources (e.g., specific rooms, allocated energy allowance, building-owned devices, etc.) in the building for each of the occupants. For example, the building-resource management system can interact with the occupants to schedule/reserve the resources, track their usage with or without the scheduling, recommend specific resources (e.g., nearest room or device that fits the occupant requirements) and/or identify locations thereof, etc.; See also, paragraph 20:  the system management interface 114 can enable the building owners via the control module 102 (e.g., the system managing devices 112) to access and/or adjust targeted ambient settings (e.g., of the HVAC system, the lighting system, etc.), adjust desired resource consumption or usage rate (e.g., via electrical panel), determine one or more costs associated with occupancy or usage of building resources, view current settings or status of systems/devices, etc. Also, facility users can receive, even at remote locations, real-time status of one or more devices/systems in the building, such as for troubleshooting or repair purposes. Further, managing users or owners can view or track costs, payments, etc. of occupants for billing or analytic purposes; See also, paragraphs 89 and 91: resource management module 254 can determine the set of spaces that match other details (e.g., a location, a size, a facility or a device, etc.) specified in the space assignment request 452. In some embodiments, the building-resource management system 100 can estimate a cost for the use and present it (via, e.g., the occupant interface 204) to the requesting user. The resource management module 254 can interact with the building control application 154 to present (via, e.g., the occupant interface 204) the available spaces and/or confirm reservation/assignment of the space to the use; resource management module 254 can select the occupant space that provides the most accessibility (e.g., shortest overall travel distance, shortest travel time, shortest maximum travel time/distance, etc.) for the co-occupants. The resource management module 254 can communicate (e.g., as a recommendation or a suggestion) the selected conference room 408 and determine the selected conference room as the assigned space 410 based on user confirmation).

Claims 5-10 and 15-20 are rejected under 35 U.S.C. §103 as unpatentable over Verteletskyi et al. (US 2019/0172165, hereinafter “Verteletskyi”) in view of Thomas et al. (US 2007/0219645, hereinafter “Thomas”), as applied to claims 4 and 14 above, and further in view of Vigano et al. (US 2017/0011318, hereinafter “Vigano”).

Claim 5:  Verteletskyi further teaches wherein the digital representation operation engine updates the digital representation to reflect the implemented action [of one or more items] (paragraphs 21 and 60:  autonomously generate and/or update the building map; the interior mapping module 258 can adjust the building map 116 to update the location of the corresponding device (e.g., the linking devices 136, the sensors 140, the communication nodes 138, or a combination thereof) when a predetermined number of consecutive reported locations are different from a previous location of the device), but does note teach an installation management engine to: receive approval of the proposal; instruct implementation of the action of one or more recommendations of the set of one or more recommendations of the proposal, according to the approval of the proposal received from the point of contact for the facility; and receive verification of implementation of the action of the one or more recommendations of the set of one or more recommendations of the proposal, … of the one or more recommendations of the set of one or more recommendations of the proposal.
Vigano teaches an installation management engine to: receive approval of the proposal; instruct implementation of the action of one or more recommendations of the set of one or more recommendations of the proposal, according to the approval of the proposal received from the point of contact for the facility; and receive verification of implementation of the action of the one or more recommendations of the set of one or more recommendations of the proposal, … of the one or more recommendations of the set of one or more recommendations of the proposal (paragraphs 47, 100, 116, 120, 125, 126, 133, 151, and Fig. 20:  e.g., a software version, a hardware version, and/or other information to MSPR platform 402. MSPR platform 402 may use the data from smart connected HVAC equipment 408 to automatically detect and diagnose faults and to determine appropriate replacement or repair actions for smart connected HVAC equipment; building owner can select a contractor based on the bid information and service proposals. Once a contractor is selected, MSPR platform 402 may inform the selected contractor that it has won the service contract;  In some embodiments, MSPR platform 402 also provides the alert notification to a local sales representative 1206 (step 1212) who may contact building owner 1202 to discuss service options. Upon receiving the alert notification, building owner 1202 may request a quote (e.g., a price estimate) for repairing or replacing the faulty HVAC equipment (step 1214). In some embodiments, building owner 1202 requests the quote by clicking a link in the alert notification email or via a mobile application or web interface; Contractor recommender 1314 may be implemented as a component of MSPR platform 402 (as shown in FIG. 13) or as a separate contractor recommendation system (as shown in FIG. 28. Contractor recommender 1314 may be configured to recommend one or more contractors for repairing or replacing HVAC equipment; winning contractor then performs service on the faulty HVAC equipment (step 1234). After the service is complete, building owner 1202 can leave feedback with MSPR platform 402 regarding the service (step 1236)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verteletskyi/Thomas with Vigano because the references are analogous since they are each directed to computer-based building management and visualization features, which is within Applicant’s field of endeavor of facility management, and because modifying Verteletskyi/Thomas to include Vigano’s features for receiving approval of a proposal, instructing implementation of a recommended action, and receiving verification of implementation, as claimed, would serve the motivation to provide opportunities to take preventive measures before the times that failures are likely to occur  (Thomas at paragraph 85), provide enhanced responsiveness, expertise, and recommendations pertaining to the most critical pieces of equipment in the facility (Vigano at paragraph 76); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Verteletskyi further teaches wherein the operating conditions include one of an actual operational cost of facility operation and data from which the actual operational cost of facility operation can be derived, wherein the proposal engine is further configured to: compare the actual operational cost of facility operation to the value proposition for implementing the corresponding action (paragraphs 20, 33, 64, 89, and 100-102:  e.g., system management interface 114 can enable the building owners via the control module 102 (e.g., the system managing devices 112) to access and/or adjust targeted ambient settings (e.g., of the HVAC system, the lighting system, etc.), adjust desired resource consumption or usage rate (e.g., via electrical panel), determine one or more costs associated with occupancy or usage of building resources, view current settings or status of systems/devices; billing module 210 can calculate the costs associated with energy expenditures for the control zones 260 and/or the costs associated with the request to adjust one or more conditions in the control zones), but does not teach and one or more of: i) generate a subsequent proposal based in part on information from the comparing the actual operational cost of facility operation to the value proposition for implementing the action to improve a recommendation in the subsequent proposal; and ii) transmit a report to the point of contact for the facility providing a result of the comparison of the actual operational cost of facility operation to the value proposition for implementing the corresponding action.
However, Vigano further teaches wherein the proposal engine is further configured to…one or more of: i) generate a subsequent proposal based in part on information from the comparing the actual operational cost of facility operation to the value proposition for implementing the action to improve a recommendation in the subsequent proposal; and ii) transmit a report to the point of contact for the facility providing a result of the comparison of the actual operational cost of facility operation to the value proposition for implementing the corresponding action (paragraph 138 and Fig. 16:  e.g., FIG. 16 is an example of an interface 1600 which may be provided to the building owner when a problem is detected with the HVAC equipment. Interface 1600 is shown to include an equipment problems block 1602 which includes a description 1604 of the detected problem (e.g., filter switch tripped), a suggested solution 1606 to the detected problem (e.g., change filter), an estimated repair cost 1608 (e.g., $100-$200), and an indication of the financial impact 1610 of the problem if the problem is left unrepaired; See also, paragraph 94: use the information provided by MSPR platform 402 to guarantee equipment uptime (e.g., 95% uptime) or indoor temperature. MSPR platform 402 may monetize such information by charging monthly/annual service fees or by taking percentage of the cost saving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Verteletskyi/Thomas/Vigano, Vigano’s feature for transmitting a report to a point of contact for a facility providing a result of the comparison of the actual operational cost of facility operation to the value proposition for implementing a corresponding action, as claimed, in order to serve the motivation to provide opportunities to take preventive measures before failures are likely to occur (Thomas at paragraph 85), and would aid a facility manager or building owner in determining and interacting with a suitable contractor for performing servicing/upgrading equipment (Vigano at paragraph 118); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7/18:  Verteletskyi and Thomas do not teach the limitation of claims 7/18.
Vigano teaches wherein the action of a recommendation comprises one or more of improving, upgrading, replacing, retrofitting, modifying, and maintaining the facility item to which the recommendation pertains (paragraphs 84 and 147-149: e.g., SPR platform 402 may then recommend preventative maintenance and/or replacement; filter available opportunities by type (e.g., replacement opportunities, retrofit opportunities, service opportunities, etc.). The available opportunities may be displayed visually as markers 2108 on a map 2110, with each marker indicating (e.g., by color) the type of opportunity. For example, replacement opportunities may be shown as red markers, retrofit opportunities may be shown as yellow markers; suggested actions 2216 for repairing, replacing, or retrofitting the HVAC equipment. For example, suggested actions 2216 are shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verteletskyi/Thomas with Vigano because the references are analogous since they are each directed to computer-based building management and visualization features, which is within Applicant’s field of endeavor of facility management, and because modifying Verteletskyi’s recommendation to include Vigano’s recommendation such as replacing or retrofitting a facility, as claimed, representation of a facility by incorporating Thomas’s historical operating data, as claimed, would serve the motivation to provide opportunities to take preventive measures before the times that failures are likely to occur  (Thomas at paragraph 85); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8/19:  Verteletskyi further teaches an interface engine to provide a user interface to a client computing device, the user interface providing functionality to: receive, via the user interface, additional relevant item data to update the digital representation of the facility; present to a user the visualization of the facility (paragraphs 51, 76-80, 129, and Fig. 4: e.g.,  resource management module 254 can include a scheduling calendar 266 (e.g., a database, a user interface, etc.) configured to reserve and/or track usage of conference rooms, occupant spaces (e.g., for daily, hourly, or other limited rental services/locations), furniture, devices (e.g., projectors, printers, etc.) provided by and/or stationary in the building 104, etc.;  user interfaces 660 can communicate information to a user and/or receive inputs/information from the user; upon receiving the space assignment request 452, the control module 102 can search for available occupant spaces (e.g., according to a status log maintained by the servicing module 208) that match the requirements of the request. When one or more matching occupant spaces are identified, the control module 102 can assign one of the identified spaces (e.g., the space best matching the requested parameters according to a scoring mechanism and/or based on a user selection/confirmation) to an occupant as an assigned space 410. Once the assigned space 410 is determined, the control module 102 can calculate a personal interior route that guides the assigned occupant through the unit space 402/the building 104 to or from the assigned space), but does not teach access live product information from one or more vendors through a marketplace; and select a product to be included as one of a new facility item or upgrade facility item in a proposal for the facility.
Vigano teaches access live product information from one or more vendors through a marketplace; and select a product to be included as one of a new facility item or upgrade facility item in a proposal for the facility (paragraphs 47, 76, 78, 84, and Figs. 16-22: e.g., Fig. 20, displaying live product information, vendors, and proposal details for new/upgrade facility items; MSPR platform 402 may present these opportunities to both the contractor and the distributor to capture business in almost real-time. Given an informed fault (e.g., a fault accompanied by diagnostic information), the contractor may prepare a service cost estimate based on service part availability and diagnostic results. The contractor may submit a bid to MSPR platform 402, which provides the bid, along with bids from other contractors, to the building owner. The building owner can select a contractor based on the bid information and service proposals;  MSPR platform 402 may create usage reports for sales, marketing and product development to improve quality and create better pricing and product positioning; SPR platform 402 may allow vendors of HVAC equipment and related services to sell more of their products and services. For example, MSPR platform 402 may generate usage information that can be used to develop a better understanding of the lifecycle and usage of the HVAC equipment. This information may also enable service providers to sell more services proactively. For example, MSPR platform 402 may use the lifecycle information for a particular type of HVAC equipment to determine when that HVAC equipment is expected to require maintenance or replacement. MSPR platform 402 may then recommend preventative maintenance and/or replacement before a failure occurs. Such information may also allow an equipment vendor to optimize sales channels to sell more equipment and parts; detected fault represents repair or replacement opportunity for smart connected HVAC equipment 408, which becomes revenue for contractor 806 and a part sale opportunity for distributor 804. MSPR platform 402 may present these opportunities to both contractor 806 and distributor 804 to capture business in almost real-time. Given an informed fault (e.g., a fault accompanied by diagnostic information), contractor 806 may prepare a service cost estimate based on service part availability and diagnostic results. Contractor 806 may submit a bid to MSPR platform 402, which provides the bid, along with bids from other contractors, to building owner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verteletskyi/Thomas with Vigano because the references are analogous since they are each directed to computer-based building management and visualization features, which is within Applicant’s field of endeavor of facility management, and because incorporating Vigano’s features directed to live product information from one or more vendors and selecting a product to be included as one of a new facility item or upgrade facility item in a proposal for the facility, as claimed, would serve the motivation to provide opportunities to take preventive measures before the times that failures are likely to occur  (Thomas at paragraph 85), and would aid a facility manager or building owner in determining and interacting with a suitable contractor for performing servicing/upgrading equipment (Vigano at paragraph 118); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Verteletskyi and Thomas do not teach the limitation of claim 9.
Vigano further teaches a product recommendation engine to identify recommended products to be incorporated as a facility item in the facility (paragraphs 18, 144-147, and Figs. 16-22:  e.g., platform that leverages data from the smart connected HVAC equipment to provide service provider recommendations; MSPR platform 402 can recommend specific types of equipment and/or services that would provide value to a customer based on the usage information gathered from the customer's equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Verteletskyi/Thomas/Vigano, Vigano’s product recommendation engine to identify recommended products to be incorporated in the facility, as claimed, in order to serve the motivation to provide opportunities to take preventive measures before failures are likely to occur (Thomas at paragraph 85), and would aid a facility manager or building owner in determining and interacting with a suitable contractor for performing servicing/upgrading equipment (Vigano at paragraph 118); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10/20:  Verteletskyi and Thomas do not teach the limitation of claims 10/20.
Vigano teaches wherein at least one facility item of the facility items comprises facility equipment relevant to operation of the facility (paragraph 76 and Figs. 14-17:  e.g.,  For example, a connected chiller (i.e., a type of smart connected HVAC equipment 408) may communicate with MSPR platform 402. The connected chiller application may integrate industry-leading remote monitoring and analysis tools with planned service agreements and warranties. This allows MSPR platform 402 to provide enhanced responsiveness and expertise to one of the most critical pieces of equipment in the facility), where the historical operating conditions and present operating conditions include operating conditions of the facility equipment (paragraphs 38, 45, 77, 79, 80, 86, 100, and Fig. 17:  e.g., MSPR platform for viewing a service history for the HVAC equipment; smart connected HVAC equipment 408 may transmit its current status, analytics results, fault detections, measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Verteletskyi/Thomas/Vigano, Vigano’s feature wherein at least one facility item of the facility items comprises facility equipment relevant to operation of the facility, as claimed, in order to serve the motivation to provide opportunities to take preventive measures before failures are likely to occur (Thomas at paragraph 85), and for providing enhanced responsiveness and expertise related to the most critical pieces of equipment in the facility (Vigano at paragraph 76); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15:  Verteletskyi does not teach the limitation of claim 15.
Vigano teaches receiving approval of the proposal; and instructing performance of the action of one or more recommendations of the set of one or more recommendations of the proposal, according to the approval of the proposal received from the point of contact for the facility ((paragraphs 47, 100, 116, 120, 125, 126, 133, 151, and Fig. 20:  e.g., a software version, a hardware version, and/or other information to MSPR platform 402. MSPR platform 402 may use the data from smart connected HVAC equipment 408 to automatically detect and diagnose faults and to determine appropriate replacement or repair actions for smart connected HVAC equipment; building owner can select a contractor based on the bid information and service proposals. Once a contractor is selected, MSPR platform 402 may inform the selected contractor that it has won the service contract; Upon receiving the alert notification, building owner 1202 may request a quote (e.g., a price estimate) for repairing or replacing the faulty HVAC equipment (step 1214). In some embodiments, building owner 1202 requests the quote by clicking a link in the alert notification email or via a mobile application or web interface; recommendation system (as shown in FIG. 28. Contractor recommender 1314 may be configured to recommend one or more contractors for repairing or replacing HVAC equipment 1328. In some embodiments, contractor recommender 1314 determines which of a plurality of contractors to recommend to building owner; The winning contractor then performs service on the faulty HVAC equipment (step 1234). After the service is complete, building owner 1202 can leave feedback with MSPR platform 402 regarding the service (step 1236)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verteletskyi/Thomas with Vigano because the references are analogous since they are each directed to computer-based building management and visualization features, which is within Applicant’s field of endeavor of facility management, and because modifying Verteletskyi/Thomas to include Vigano’s features for receiving approval of a proposal and instructing performance of a recommendation from a point of contact for the facility, as claimed, would serve the motivation to provide opportunities to take preventive measures before the times that failures are likely to occur  (Thomas at paragraph 85) and provide enhanced responsiveness, expertise, and recommendations pertaining to the most critical pieces of equipment in the facility (Vigano at paragraph 76); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:  Verteletskyi further teaches wherein updating the digital representation includes updating the digital representation to reflect the performed action [of one or more items] (paragraphs 21 and 60:  autonomously generate and/or update the building map; the interior mapping module 258 can adjust the building map 116 to update the location of the corresponding device (e.g., the linking devices 136, the sensors 140, the communication nodes 138, or a combination thereof) when a predetermined number of consecutive reported locations are different from a previous location of the device), but does note teach verification of performance of the action of the one or more recommendations of the set of one or more recommendations of the proposal, … of the one or more recommendations of the set of one or more recommendations of the proposal.
However, Vigano further teaches receiving verification of performance of the action of the one or more recommendations of the set of one or more recommendations of the proposal, … of the one or more recommendations of the set of one or more recommendations of the proposal (paragraphs 47, 100, 116, 120, 125, 126, 133, 151, and Fig. 20:  e.g., winning contractor then performs service on the faulty HVAC equipment (step 1234). After the service is complete, building owner 1202 can leave feedback with MSPR platform 402 regarding the service (step 1236)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Verteletskyi/Thomas/Vigano, Vigano’s feature for providing verification of performance of the action of the one or more recommendations, as claimed, in order to ensure the action is complete and to provide a customer (e.g., building owner) to provide feedback regarding completion of an action (Vigano at paragraph 120); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:  Verteletskyi further teaches wherein the operating conditions include one of an actual operational cost of facility operation and data from which the actual operational cost of facility operation can be derived, wherein the method further comprising:  comparing the actual operational cost of facility operation to the value proposition for implementing the corresponding action (paragraphs 20, 33, 64, 89, and 100-102:  e.g., system management interface 114 can enable the building owners via the control module 102 (e.g., the system managing devices 112) to access and/or adjust targeted ambient settings (e.g., of the HVAC system, the lighting system, etc.), adjust desired resource consumption or usage rate (e.g., via electrical panel), determine one or more costs associated with occupancy or usage of building resources, view current settings or status of systems/devices; billing module 210 can calculate the costs associated with energy expenditures for the control zones 260 and/or the costs associated with the request to adjust one or more conditions in the control zones), but does not teach and one or more of: i) generating a subsequent proposal based in part on information from the comparing the actual operational cost of facility operation to the value proposition for performing the action to improve a recommendation in the subsequent proposal; and ii) transmitting a report to the point of contact for the facility providing a result of the comparison.
However, Vigano further teaches one or more of: i) generating a subsequent proposal based in part on information from the comparing the actual operational cost of facility operation to the value proposition for performing the action to improve a recommendation in the subsequent proposal; and ii) transmitting a report to the point of contact for the facility providing a result of the comparison (paragraph 138 and Fig. 16:  e.g., FIG. 16 is an example of an interface 1600 which may be provided to the building owner when a problem is detected with the HVAC equipment. Interface 1600 is shown to include an equipment problems block 1602 which includes a description 1604 of the detected problem (e.g., filter switch tripped), a suggested solution 1606 to the detected problem (e.g., change filter), an estimated repair cost 1608 (e.g., $100-$200), and an indication of the financial impact 1610 of the problem if the problem is left unrepaired; See also, paragraph 94: use the information provided by MSPR platform 402 to guarantee equipment uptime (e.g., 95% uptime) or indoor temperature. MSPR platform 402 may monetize such information by charging monthly/annual service fees or by taking percentage of the cost saving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Verteletskyi/Thomas/Vigano, Vigano’s feature for transmitting a report to a point of contact for a facility providing a result of the comparison, as claimed, in order to serve the motivation to provide opportunities to take preventive measures before failures are likely to occur (Thomas at paragraph 85), and to aid a facility manager or building owner in determining and interacting with a suitable contractor for performing servicing/upgrading equipment (Vigano at paragraph 118); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A BIM-based Visualization Tool for Facilities Management: Fault Detection Through Integrating Real-time Sensor Data into BIM. Su, Gelin. University of Southern California. ProQuest Dissertations Publishing, 2019. 27795494:  discloses combined facility management and business information modeling features, including visualization of historical work orders and new work orders for components (pg. 37) and visualization of real-time operating condition data (at least pg. 27).
Graphical information portals: the application of smart maps for facility management in GeoNet 4D. Peinel, G.; Rose, T. TeleGeo'99. First International Workshop on Telegeoprocessing: 6-15;212. Claude Bernard Univ. (1999) (Abstract):  discloses a map-based graphical information portal for presenting information, navigating, searching, with a field of use that includes, inter alia, facilities management. 
Shafer (US 2009/0216438):  discloses a framework system for creating a facility map with asset locations and statuses via a graphical dashboard to visualize and control a collection of assets (See, e.g., paragraphs 51-53).
Nesler et al. (US 2010/0324962):  discloses a smart building manager, including an interface that may be used for tracking historic and current resource usage costs (See, e.g., Fig. 5B).

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
06/17/2022